Name: 2012/24/EU: Commission Decision of 11Ã January 2012 terminating the anti-dumping proceeding concerning imports of vinyl acetate originating in the United States of America and releasing the amounts secured by way of the provisional duties imposed
 Type: Decision
 Subject Matter: chemistry;  trade;  competition;  America;  international trade
 Date Published: 2012-01-12

 12.1.2012 EN Official Journal of the European Union L 8/36 COMMISSION DECISION of 11 January 2012 terminating the anti-dumping proceeding concerning imports of vinyl acetate originating in the United States of America and releasing the amounts secured by way of the provisional duties imposed (2012/24/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Article 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE 1. Initiation of the proceeding and imposition of provisional measures (1) On 22 October 2010, the Commission received a complaint pursuant to Article 5 of the Basic Regulation, concerning alleged injurious dumping by imports of vinyl acetate (hereinafter the product concerned) origination in the United States of America (USA). (2) The complaint was lodged by Ineos Oxide Ltd (the complainant) representing a major proportion, in this case more than 25 % of the total Union industry production of the product concerned. (3) On 4 December 2010, the Commission announced, by a notice published in the Official Journal of the European Union (2), the initiation of an anti-dumping proceeding with regard to imports into the Union of vinyl acetate originating in the USA. (4) The Commission, by Regulation (EU) No 821/2011 (3) (the provisional Regulation), imposed a provisional anti-dumping duty on imports of vinyl acetate currently falling within CN code 2915 32 00 and originating in the USA. B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEDING (5) By a letter of 4 November 2011 to the Commission, the complainant formally withdrew its complaint. (6) In accordance with Article 9(1) of the basic Regulation, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (7) The Commission considered that the present proceeding should be terminated since the investigation had not brought to light any considerations showing that such termination would not be in the Union interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Union interest. (8) Following disclosure, one party argued that it should not have been excluded from the definition of the Union industry or that, alternatively, the provisional Regulation should be amended so as to include the party in that definition. In this respect, it should be pointed out that the findings of the provisional Regulation, on the basis of information obtained in the course of the investigation, were only provisional, as stated in recital 31 of the provisional Regulation itself. As the anti-dumping proceedings are terminated without the imposition of definitive measures, following the withdrawal of the complaint, it is not appropriate, in a terminating decision, neither to provide definitive determinations nor to amend a provisional Regulation. (9) It is recalled that the findings at hand were provisional in nature. It follows that any future case relating to the product or the parties concerned by this proceeding will be assessed on its own merits. (10) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Union of the product concerned originating in the USA should be terminated without the imposition of anti-dumping measures. (11) Any duties provisionally secured on the basis of Regulation (EU) No 821/2011 should be released, HAS ADOPTED THIS DECISION: Article 1 The anti-dumping proceeding concerning imports of vinyl acetate, currently falling within CN code 2915 32 00 and originating in the United States of America, is hereby terminated without the imposition of anti-dumping measures. Article 2 Regulation (EU) No 821/2011 is hereby repealed. Article 3 The amounts secured by way of provisional anti-dumping duties pursuant to Regulation (EU) No 821/2011 on imports of vinyl acetate currently falling within CN code 2915 32 00 and originating in the United States of America shall be released. Article 4 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 11 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ C 327, 4.12.2010, p. 23. (3) OJ L 209, 17.8.2011, p. 24.